DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 2/15/2022 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCarlo (US 4822087) in view of Minter (US D762929) and Stanfield (US 6604717).

However, Minter teaches a similar device wherein the elongated arm has an axis fixed at an angle that is oblique to the plane of the bag holding member extending between the ends (see Fig. 5) as claimed.
Because DeCarlo and Minter both teach holding mechanisms for a bag, it would have been obvious to one of ordinary skill in the art to substitute the obliquely angled holding arm taught by Minter for the orthogonal arm taught by DeCarlo to achieve the predictable result of allowing a user to securely hold the open bag.
Further, Stanfield teaches a similar device wherein bag attachers (55) assist in holding the bag on the opening member (see Fig. 1) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the spring clips taught by Stanfield to the hoop member taught by DeCarlo as modified above, in order to securely attach the bag to the hoop and hold it open as taught by Stanfield (col. 2, ll. 59 – col. 3, ll. 12).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to angle the arm between 1-20 degrees or 15 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, DeCarlo as modified above discloses the bag attacher comprises spring-actuated clips configured to attach the bag to the member (Stanfield 55s).  
Regarding claim 5, DeCarlo as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the exact location of the handgrip as claimed.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the handgrip four inches from the hoop, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 6, DeCarlo as modified above discloses wherein the handgrip joins with the arm perpendicularly (see DeCarlo Figs. 1, 2).
Regarding claim 7, DeCarlo as modified above discloses the handgrip comprises at least one friction-enhancing material (DeCarlo finger grooves 13 enhance grip/friction).

Regarding claim 16, DeCarlo as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the metallic material as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the DeCarlo as modified above device out of metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCarlo (US 4822087) in view of Minter (US D762929) and Stanfield (US 6604717) as applied to claim 1 above, and further in view of Hemans (US 4958871).
Regarding claim 9, DeCarlo as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the belt clip as claimed.
However, Hemans teaches a similar device with a belt clip (8) mounted to the arm (see Fig. 4) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the belt clip taught by Hemans to the arm member taught by DeCarlo as modified above, in order to allow freedom of the hands while in transport as taught by Hemans (Abstract).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the belt clip next to the handgrip, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 11, DeCarlo as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the second belt clip as claimed.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second belt clip, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 12, DeCarlo as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the quadrilateral cross section of the arm as claimed.
However, Hemans teaches its similar device wherein the elongated arm has a quadrilateral cross-section having first, second, third, and fourth sides (see Figs. 1-4) as claimed.
Because DeCarlo as modified above and Hemans both teach arm structures for a bag holder device, it would have been obvious to one of ordinary skill in the art to substitute the quadrilateral crosss-section arm taught by Hemans for the round cross-
Regarding claim 13, DeCarlo as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the support hoop extends out from the first arm as claimed.
When viewed in combination, It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the support hoop such that it extends out from the first side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 14, DeCarlo as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the handgrip extends out from the first side as claimed.
When viewed in combination, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the handgrip such that it extends out from the first side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 15, DeCarlo as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the belt clip mounts to the third side as claimed.
When viewed in combination, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the belt clip such that it mounts to the third side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCarlo (US 4822087) in view of Minter (US D762929), Stanfield (US 6604717), and Hemans (US 4958871). as applied to claim 17 above, and further in view of Mathis (US 4205869).
DeCarlo as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the plurality of bags and instructions as claimed.
However, Mathis teaches a similar device being provided with a plurality of bags (Abstract) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of bags as taught by Mathis, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further, DeCarlo as modified above discloses the claimed invention except for the assembly further comprising instructions for use. It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.
The Examiner asserts that the DeCarlo as modified above assembly is the same structure claimed by applicant and the sole difference is in the content of printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., indicia or instructions) and the substrate (e.g., assembly), which is required for patentability.
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made provide the Cox assembly with instructions as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 21, 2022